EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Dellett on 6-8-2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In the last line, “a coil spring attached to the piston.” 
has been amended to: 
— a coil spring attached to the piston;
wherein the self-adjusting mower deck gauge wheel is configured to automatically move to a fully retracted position when supporting the weight of a mower deck. —

Claim 3 has been amended as follows:
In lines 2-3, “to a fully retracted position in the first hydraulic cylinder when supporting a mower deck.” 
has been amended to: 
— to the fully retracted position in the first hydraulic cylinder when supporting the mower deck.—

Claim 5 has been amended as follows:
In the last line, “seconds.” 
has been amended to: 
— seconds;
wherein the self-adjusting mower deck gauge wheel is configured to automatically move to the fully retracted position when supporting the weight of a mower deck. —

Claim 9 has been amended as follows:
In the last line, “a spring connected to a piston in the second hydraulic cylinder.” 
has been amended to: 
— a spring connected to a piston in the second hydraulic cylinder;
wherein the self-adjusting mower deck gauge wheel is configured to automatically move to the retracted position when supporting the weight of the mower deck. —

Claim 10 has been amended as follows:
In line 3, “the duration of axial forces” 
has been amended to: 
— a duration of axial forces —

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671